UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:03 YEAR:2010 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF SEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 49 48 s03 CASH AND AVAILABLE INVESTMENTS 26 26 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 8 8 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 4 4 s06 INVENTORIES 5 5 s07 OTHER CURRENT ASSETS 6 5 s08 LONG-TERM ASSETS 5 6 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 3 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 31 28 s13 LAND AND BUILDINGS 14 15 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 39 34 s15 OTHER EQUIPMENT 6 4 s16 ACCUMULATED DEPRECIATION 29 28 s17 CONSTRUCTION IN PROGRESS 2 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 9 10 s19 OTHER ASSETS 6 7 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 21 16 s22 SUPPLIERS 12 9 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 1 0 0 s103 OTHER LOANS WITH COST 1 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 5 5 s27 LONG-TERM LIABILITIES 57 59 s28 BANK LOANS 11 14 s29 STOCK MARKET LOANS 45 43 s30 OTHER LOANS WITH COST 1 2 s31 DEFERRED LIABILITIES 14 14 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 7 10 s33 STOCKHOLDERS' EQUITY s34 NONCONTROLLING INTEREST 14 13 s35 CONTROLLING INTEREST 86 87 s36 CONTRIBUTED CAPITAL 30 30 s79 CAPITAL STOCK 20 21 s39 PREMIUM ONISSUANCE OF SHARES 9 9 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 57 57 s42 RETAINED EARNINGS AND CAPITAL RESERVES 67 64 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 2 s80 SHARES REPURCHASED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 72 45 s49 GOODWILL 28 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 14 24 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 86 76 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 45 48 s53 MEXICAN PESOS LIABILITIES 55 52 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 1 0 0 s89 ACCRUED INTEREST 14 15 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 72 71 s105 BENEFITS TO EMPLOYEES 13 14 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 78 74 s60 MEXICAN PESOS LIABILITIES 22 26 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 31 36 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 9 7 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 60 57 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 7 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 78 78 s45 NET INCOME FOR THE YEAR 15 15 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS 18 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 41 39 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO SEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 54 53 r03 GROSS PROFIT 46 47 r04 GENERAL EXPENSES 20 18 r05 OPERATING INCOME (LOSS) 26 29 r08 OTHER INCOME AND (EXPENSE), NET 0 0 r06 INTEGRAL RESULT OF FINANCING r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 21 21 r10 INCOME TAXES 7 6 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 15 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 14 15 r19 NONCONTROLLING INTEREST NET INCOME 2 2 r20 CONTROLLING INTEREST NET INCOME 12 13 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 84 r22 FOREIGN 13 16 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET r49 OTHER INCOME AND (EXPENSE), NET 98 r34 EMPLOYEES' PROFIT SHARING, CURRENT 11 r35 EMPLOYEES' PROFIT SHARING, DEFERRED 1 0 r06 INTEGRAL RESULT OF FINANCING r24 INTEREST EXPENSE r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 16 24 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 95 99 r33 INCOME TAX, DEFERRED 5 1 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMJULY 1 TOSEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 53 51 rt03 GROSS PROFIT 47 49 rt04 GENERAL EXPENSES 19 19 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 28 30 rt08 OTHER INCOME AND (EXPENSE), NET 2 rt06 INTEGRAL RESULT OF FINANCING rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 25 25 rt10 INCOME TAXES 8 7 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 17 18 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 17 18 rt19 NET INCOME OF MINORITY INTEREST 2 3 rt20 NET INCOME OF MAJORITY INTEREST 15 15 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 87 85 rt22 FOREIGN 13 15 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET rt49 OTHER INCOME AND (EXPENSE), NET 95 rt34 EMPLOYEES' PROFIT SHARING, CURRENT 1 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED rt06 INTEGRAL RESULT OF FINANCING rt24 INTEREST EXPENSE rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 98 rt33 INCOME TAX, DEFERRED 2 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 57 days 57 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)FOR THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES 1 CONSOLIDATED Final Printing S03:CASH AND AVAILABLE INVESTMENTS INCLUDES CASH AND CASH EQUIVALENTS FOR PS.30,190,,936,, 2, RESPECTIVELY. S07:OTHER CURRENTS ASSETS INCLUDES TEMPORARY INVESTMENTS FOR PS.5,411,,476,, 2, RESPECTIVELY. S31:DEFERRED LIABILITIES INCLUDES PS.8,815,735AND PS.8,001,, 2, RESPECTIVELY, OF A SHORT-TERM NATURE. (1)THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. DERIVATIVE FINANCIAL INSTRUMENTS 1 CONSOLIDATED Final Printing PLEASE REFER TO OUR FORM 6-K FILED ONOCTOBER 27, 2010. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF PAID CAPITAL STOCK CONSOLIDATED Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION: NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5 TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGE FROM 20 TO 5 CPOS, REPRESENTINGEACH GDS. GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. EXECUTIVES DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: MICHAEL LARSON POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: FRANCISCO JOSÉ CHÉVEZ ROBELO POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: LORENZO ALEJANDRO MENDOZA GIMÉNEZ POSITION: DIRECTOR NAME: PEDRO CARLOS ASPE ARMELLA POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: RAÚL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 2 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 3 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OFCOMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OFCOMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKSAND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OFCOMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 14 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 15 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 16 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 17 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 18 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OFRADIO PROGRAMMING 19 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 20 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 21 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 22 TELEVISA ENTERPRISES, INC PROMOTION AND DEVELOPMENT OFCOMPANIES 23 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 23 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 49 24 TELEVISION INDEPENDIENTE DE MEXICO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OFCOMPANIES 25 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OFCOMPANIES OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA S.A.B. IN EACH COMPANY. ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARRETIS, S.A.P.I. DE C.V. MUTUAL FUND DISTRIBUTION COMPANY 21 2 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. TRANS. DE TV POR CABLE 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. TRANS. DE TV POR CABLE 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA S.A.B. IN EACH COMPANY. CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) CREDIT TYPE / INSTITUTION WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL INSTITUTION CONTRACT DATE RATE CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 INBURSA, S.A. NA 10/22/2004 4/23/2012 SANTANDER SERFIN NA 4/21/2006 4/21/2016 TIIE+.24 BANCO MERCANTIL DEL NORTE,S.A. NA 1/16/2005 10/14/2010 7.10% BANCO MERCANTIL DEL NORTE,S.A. NA 8/16/2005 10/14/2010 7.10% AF BANREGIO, S.A. DE C.V. NA 8/23/2010 11/19/2010 JP MORGAN CHASE BANK, NA. YES 12/21/2007 12/21/2012 3MLIBOR+.525 JP MORGAN CHASE BANK, NA. YES 12/1/2007 12/19/2012 3MLIBOR+.600 OTHER TOTAL BANKS - STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 HOLDERS YES 9/14/2001 9/13/2011 HOLDERS YES 3/11/2002 3/11/2032 HOLDERS YES 3/18/2005 3/18/2025 HOLDERS YES 5/6/2008 5/15/2018 HOLDERS YES 11/15/2005 11/15/2015 HOLDERS YES 11/23/2009 1/15/2040 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 9/30/2010 9/30/2011 0 0 0 0 0 VARIOUS YES 9/30/2010 9/30/2011 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST - 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL - NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.104,,213, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES MONETARYASSETS INCLUDEU.S.$38,595 THOUSANDOF LONG-TERM HELD-TO-MATURITY INVESTMENTS AND U.S.$227,621 THOUSANDOF AVAILABLE-FOR-SALE INVESTMENTS. OfWHICH U.S.$47,, WITH THE FOREIGN EXCHANGE GAIN OR LOSS ACCOUNTED FOR AS ACCUMULATED OTHER COMPREHENSIVE INCOME. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER PANAMANIAN BALBOA PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.33,861,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$(OF WHICH APPROXIMATELY U.S.$71.9 MILLION SENIOR NOTES ARE OUTSTANDING AS OF SEPTEMBER 30, 2010), U.S.$, U.S.$, U.S.$, PS. 4,, AND U.S.$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAIN CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$, ISSUED BY CABLEMÁS, S.A. DE C.V. ("CABLEMÁS"), WITH MATURITY IN 2015, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,RESTRICTED PAYMENTS, DIVIDENDS, INVESTMENTS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT SEPTEMBER 30, 2010, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED, BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCAST STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN RAW MAIN SUPPLIERS ORIGIN DOM. SUBST. COST PRODUCTION (%) PROGRAMS AND FILMS CHURUBUSCO, S.A.DE C.V. DOMESTIC CINEMATO GRAFICA, RODRIGUEZ, S.A.DE C.V. DOMESTIC CIMA FILMS, S.A. DE C.V. DOMESTIC CINEMATO- GRAFICA CALDERON, S.A. DOMESTIC CINEMATOGRAFICA FILMEX, S.A.DE C.V. DOMESTIC DIRSOL S.A. DE C.V. DOMESTIC DISTRIBUI- DORA ROMARI, S.A.DE C.V. DOMESTIC ESTUDIO MEXICO FILMS, S.A. DE C.V. DOMESTIC FILMADORA MEXICANA, S.A. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC PAEZ CREATIVOS, S.A. DE C.V. DOMESTIC PELICULAS Y VIDEOS INTERNACIO NALES, S.A. DE C.V. DOMESTIC PRODUCCIONES MATOUK, S.A. C.V. DOMESTIC OTHER ALFRED HABER DISTRIBUTION, INC. FOREIGN NO ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION FOREIGN NO BUENAVISTA INTERNATIONAL, INC. FOREIGN NO CBS STUDIOS, INC. FOREIGN NO DW (NETHERLANDS) BV FOREIGN NO GUINNESS WORLD RECORDS LIMITED FOREIGN NO INDEPENDENT INTERNATIONAL TELEVISION, INC. FOREIGN NO METRO GOLDWYN MAYER INTERNATI ONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACON, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL FOREIGN NO RCN TELEVISION, INC. FOREIGN NO SONY PICTURES TELEVISION INTERNATIONAL FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC. FOREIGN NO TOEI ANIMATION CO, LTD. FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL STUDIOS INTER- NATIONAL, LLC. FOREIGN NO WARNER BROS. INTERNATIONAL TELEVISION FOREIGN NO OTHER COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. DOMESTIC HILTIBOLT HILTIMEXICANA, S.A. DE C.V. FOREIGN NO TWO OUTLET DEVICE AC 200 TVC CORPORATION FOREIGN YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC PAPELES PLANOS DOMESTIC POCHTECA PAPEL, S.A DOMESTIC ABASTECE DORA LUMEN, S.A. DOMESTIC CELUPAL INTERNACIONAL DOMESTIC PAPEL, S.A. DOMESTIC PAPELERA PROGRESO, S.A. DOMESTIC STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO ALBACROME FOREIGN YES CENTRAL NATIONAL GOTTESMAN FOREIGN NO ABITIBI BOWATER, INC. FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC METROCOLOR, S.A. DOMESTIC REPRODU- CCIONES FOTOME- CANICAS, S.A. DOMESTIC PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. DOMESTIC LITOGRAFICA MAGNO GRAF, S.A. DOMESTIC WORLD COLOR MEXICO, S.A. DOMESTIC OFFSET MULTICOLOR, S.A. DE C.V. DOMESTIC IMPRESORA Y EDITORA INFAGON, S.A. DOMESTIC PRO-OFFSET EDI- TORIAL, LTDA. FOREIGN YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORES, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOM- BIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES QUEBECOR WORLD BOGOTA, S.A. FOREIGN YES ALBACROME, INC. FOREIGN YES MAHINA, LTDA. FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing MAIN PRODUCTS NET SALES MARKET
